Exhibit 10.5

 

PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT UNITS PURCHASE AGREEMENT (as it may from time to time be
amended and including all exhibits referenced herein, this “Agreement”), dated
as of June 30, 2020, is entered into by and between Panacea Acquisition Corp., a
Delaware corporation (the “Company”), and EcoR1 Panacea Holdings, LLC, a
Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
Class A common stock of the Company, par value $0.0001 per share (a “Share”),
and one-third of one redeemable warrant, each whole warrant entitling the holder
to purchase one Share at an exercise price of $11.50 per Share, as set forth in
the Company’s Registration Statement on Form S-1, filed with the U.S. Securities
and Exchange Commission, No. 333-239138 (the “Registration Statement”), under
the Securities Act of 1933, as amended (the “Securities Act”).

 

WHEREAS, the Purchaser has agreed to purchase, at a price of $10.00 per unit, an
aggregate of 360,000 units (and up to 390,000 units if the underwriters in the
Public Offering exercise their over-allotment option in full) (the “Private
Placement Units”), each Private Placement Unit consisting of one Share (a
“Private Placement Share”) and one-third of one redeemable warrant (a “Private
Placement Warrant”), each Private Placement Warrant entitling the holder to
purchase one Share at an exercise price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Units.

 

A. Authorization of the Private Placement Securities. The Company has duly
authorized the issuance and sale of the Private Placement Units, including the
Private Placement Shares and the Private Placement Warrants included in the
Private Placement Units, and, subject to proper exercise of the Private
Placement Warrants and against payment therefor, the Shares underlying such
Private Placement Warrants, to the Purchaser.

 

B. Purchase and Sale of the Private Placement Units.

 

(i) On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“IPO Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, 360,000 Private Placement Units at a
price of $10.00 per Private Placement Unit for an aggregate purchase price of
$3,600,000 (the “Purchase Price”). The Purchaser shall pay, at least one (1)
business day prior to the IPO Closing Date, the Purchase Price by wire transfer
of immediately available funds, to accounts designated by the Company, including
to the trust account (the “Trust Account”), at a financial institution to be
chosen by the Company, maintained by Continental Stock Transfer & Trust Company,
acting as trustee, in accordance with the Company’s wiring instructions. On the
IPO Closing Date, subject to receipt of funds pursuant to the immediately prior
sentence, the Company shall effect such delivery in book-entry form.

 



 

 

 

(ii) On the date of the consummation of the closing of the over-allotment
option, if any, in connection with the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchaser and the Company (an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the IPO Closing Date, a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 30,000
Private Placement Units (or, to the extent the over-allotment option is not
exercised in full, a lesser number of Private Placement Units in proportion to
the portion of the over-allotment option that is then exercised) at a price of
$10.00 per Private Placement Unit for an aggregate purchase price of up to
$300,000 (if the over-allotment option is exercised in full) (the
“Over-allotment Purchase Price”). The Purchaser shall pay the Over-allotment
Purchase Price in accordance with the Company’s wire instruction by wire
transfer of immediately available funds to the Company or the Trust Account (as
set forth in the wire instructions), at least one (1) business day prior to the
applicable Over-allotment Closing Date. On each Over-allotment Closing Date,
subject to receipt of funds pursuant to the immediately prior sentence, the
Company shall effect such delivery in book-entry form.

 

C. Terms of the Private Placement Securities.

 

(i) The Private Placement Units are substantially identical to the units to be
offered in the Public Offering except that (a) the Private Placement Units
(including the underlying Shares, Private Placement Warrants and the Shares
issuable upon exercise of the Private Placement Warrants) will not, except in
limited circumstances, be transferable or salable until 30 days after the
completion of the Company’s initial business combination (the “Business
Combination”) so long as they are held by the Purchaser or its permitted
transferees, and (b) the Private Placement Units are being purchased pursuant to
an exemption from the registration requirements of the Securities Act and will
become freely tradable only after the expiration of the lockup described above
in clause (a) and they are registered pursuant to the Registration Rights
Agreement (as defined below) or an exemption from registration is available, and
the restrictions described above in clause (a) have expired and (c) each Private
Placement Warrant shall have the terms set forth for private placement warrants
in a Warrant Agreement to be entered into by the Company and a warrant agent in
connection with the Public Offering (the “Warrant Agreement”).

 

(ii) On or prior to the IPO Closing Date, the Company and the Purchaser shall
enter into a registration rights agreement (the “Registration Rights Agreement”)
pursuant to which the Company will grant certain registration rights to the
Purchaser relating to the Private Placement Units, including the Private
Placement Shares and the Private Placement Warrants included in the Private
Placement Units, and the Shares underlying the Private Placement Warrants.

 



2

 

 

Section 2. Representations and Warranties of the Company.

 

As a material inducement to the Purchaser to enter into this Agreement and
purchase the Private Placement Units, the Company hereby represents and warrants
to the Purchaser (which representations and warranties shall survive each
Closing Date) that:

 

A. Incorporation and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Private
Placement Units, including the Private Placement Shares and the Private
Placement Warrants included in the Private Placement Units, and, subject to
proper exercise of the Private Placement Warrants and against payment therefor,
the Shares underlying such Private Placement Warrants, have been duly authorized
by the Company. This Agreement constitutes the valid and binding obligation of
the Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement (as applicable) and this Agreement, the Private Placement Units,
including the Private Placement Warrants included in the Private Placement
Units, will constitute valid and binding obligations of the Company, enforceable
in accordance with their terms as of each Closing Date.

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Units, the issuance and sale of the Private Placement Units, the
issuance of the Private Placement Shares and the Private Placement Warrants
included in the Private Placement Units and the Shares upon exercise of the
Private Placement Warrants and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and will not as of
each Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s share capital or assets under, (d) result in a violation of, or (e)
require any authorization, consent, approval, exemption or other action by or
notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the Company’s certificate of
incorporation (the “Charter”) and bylaws (the “Bylaws”) or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 



3

 

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement (as applicable), the Private
Placement Shares included in the Private Placement Units and the Shares issuable
upon exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable. On the date of issuance of the Private Placement
Units, the Private Placement Shares and the Shares issuable upon exercise of the
Private Placement Warrants shall have been reserved for issuance. Upon issuance
in accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement (as applicable), the Purchaser will have good title to the Private
Placement Units, including the Private Placement Shares and the Private
Placement Warrants included in the Private Placement Units, and the Shares
issuable upon exercise of the Private Placement Warrants, free and clear of all
liens, claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

D. Governmental Consents. Assuming the accuracy of the representations and
warranties made by the Purchaser in this Agreement, no consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Company in connection with the consummation of the transactions
contemplated by this Agreement, except for applicable requirements of the
Securities Act.

 

Section 3. Representations and Warranties of the Purchaser.

 

As a material inducement to the Company to enter into this Agreement and issue
and sell the Private Placement Units to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive each Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser do not and
shall not as of each Closing Date (a) conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in the creation of any lien, security interest, charge or
encumbrance upon the Purchaser’s equity or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the Purchaser’s
organizational documents in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering, or any material law, statute,
rule or regulation to which the Purchaser is subject, or any agreement,
instrument, order, judgment or decree to which the Purchaser is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 



4

 

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Private Placement Units, including the
Private Placement Shares and the Private Placement Warrants included in the
Private Placement Units, and, upon exercise of the Private Placement Warrants,
the Shares issuable upon such exercise (collectively, the “Securities”) for its
own account, for investment purposes only and not with a view towards, or for
resale in connection with, any public sale or distribution thereof.

 

(ii) The Purchaser understands that the Securities are being offered and will be
sold to it in reliance on specific exemptions from the registration requirements
of the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations and warranties of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire such Securities.

 

(iii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act, and the Purchaser has not
experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act. The Purchaser did not decide to enter
into this Agreement as a result of any general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act.

 

(iv) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(v) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vi) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder; and (c)
Rule 144 adopted pursuant to the Securities Act will not be available for resale
transactions of Securities prior to a Business Combination and may not be
available for resale transactions of Securities after a Business Combination.

 

(vii) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.

 



5

 

 

(viii) The Purchaser understands that the Private Placement Units and the Shares
included in the Private Placement Units shall bear the legend substantially in
the form of the following and be subject to appropriate “stop transfer
restrictions”:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION, SUBJECT TO ANY
ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER AGREEMENT BY AND
AMONG PANACEA ACQUISITION CORP. (THE “COMPANY”), ECOR1 PANACEA HOLDINGS, LLC, PA
CO-INVESTMENT LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY
(30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS
COMBINATION (AS DEFINED IN ITS AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION) EXCEPT TO A PERMITTED TRANSFEREE (AS DESCRIBED IN THE LETTER
AGREEMENT REFERENCED ABOVE) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT
TO SUCH TRANSFER PROVISIONS.

 

SECURITIES EVIDENCED HEREBY SHALL BE ENTITLED TO REGISTRATION RIGHTS UNDER A
REGISTRATION RIGHTS AGREEMENT WITH THE COMPANY.

 

(ix) The Purchaser understands that the Private Placement Warrants shall bear
the legend substantially in the form set forth in the Warrant Agreement and be
subject to appropriate “stop transfer restrictions”.

 



6

 

 

Section 4. Conditions of the Purchaser’s Obligations.

 

The obligations of the Purchaser to purchase and pay for the Private Placement
Units are subject to the fulfillment, on or before each Closing Date, of each of
the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement and Registration Rights Agreement. The Company shall have
entered into the Warrant Agreement and the Registration Rights Agreement, in
each case on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations.

 

The obligations of the Company to the Purchaser under this Agreement are subject
to the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Units, including the Private Placement Shares and the Private
Placement Warrants included in the Private Placement Units, hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 



7

 

 

E. Warrant Agreement. The Company shall have entered into the Warrant Agreement.

 

Section 6. Termination.

 

This Agreement may be terminated at any time after December 31, 2020 upon the
election by either the Company or the Purchaser upon written notice to the other
party if the closing of the Public Offering has not occurred prior to such date.

 

Section 7. Survival of Representations and Warranties.

 

All of the representations and warranties contained herein shall survive the
applicable Closing Date.

 

Section 8. Definitions.

 

Terms used but not otherwise defined in this Agreement shall have the meaning
assigned to such terms in the Registration Statement.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof
(including, without limitation one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. Signatures to this Agreement transmitted via facsimile or e-mail
shall be valid and effective to bind the party so signing.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

[Signature page follows]

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       PANACEA ACQUISITION CORP.           By: /s/ Scott Perlen    
Name:  Scott Perlen     Title: Chief Financial Officer

 

  PURCHASER:       EcoR1 Panacea Holdings, LLC           By: /s/ Oleg Nodelman  
  Name:  Oleg Nodelman     Title: Chief Executive Officer

 

[Signature Page to Private Placement Units Purchase Agreement]

 

 

 



 

 